 



Exhibit 10.1
(SPHERION LOGO) [g05354g0535400.gif]
Spherion Corporation
Corporate Executives
Management Variable Pay Plan
2007 Variable Pay Plan
For Plan Year: Fiscal 2007

          2007 Corporate Executives             -1 of 6-   ©Copyright 2007,
Spherion Corporation

 



--------------------------------------------------------------------------------



 



Introduction
The following Variable Pay Plan (the “Plan”) is designed to reward Plan Eligible
Associates for achievement of specific goals as well as to provide an incentive
to retain talent and encourage future performance with Spherion. This Plan has
been established to align your individual success with that of Spherion.
Your dedication and commitment to the Company is greatly appreciated. Thank you
for your continued support now and in the future.
Effective Date/Plan Year
This Plan is in effect for Fiscal Year 2007 (January 1, 2007 through
December 30, 2007) (the “Plan Year”). This Plan supersedes any prior plans as of
the date it becomes effective. This Plan may be extended beyond the Plan Year at
the sole discretion of Spherion.
Eligibility
Eligibility to participate in this Plan is within Spherion’s sole discretion,
but in general is based on an Associate’s position. For purposes of this Plan,
the term Plan Eligible Associate means an Associate who Spherion determines is
eligible to participate in this Plan.
Eligibility begins on the first day of the accounting quarter after an Associate
begins employment as a Plan Eligible Associate and terminates immediately when
an Associate’s employment as a Plan Eligible Associate ends.
Change of Positions/Leave of Absence/ Other types of Pro-rated Compensation
In order to be eligible for or earn any compensation under this Plan, a Plan
Eligible Associate must remain employed by Spherion in some capacity through the
last date of the Variable Pay Period. If the Plan Eligible Associate does not
meet this condition, he/she will not earn any compensation under this Plan. (See
the Variable Pay Period/Payment Section below) If a Plan Eligible Associate
meets this condition, but was actively employed as a Plan Eligible Associate for
only a part of the Variable Pay Period, his/her compensation under this Plan
will be pro-rated based on the number of full weeks he/she was actively employed
as a Plan Eligible Associate. Some examples include:

  1.   New Hires     2.   Leave of Absence — LOA     3.   Change in Work
Classification Status (full-time vs. part-time)     4.   Position Changes
resulting in Incentive Plan &/or Salary Changes     5.   P&L Roll Up Structure
Changes (with no position change)

For a detailed explanation of the administrative policies on how these and other
types of Personnel Changes affect the Plan Eligible Associate’s compensation,
please refer to the Pro-Ration Guidelines.

          2007 Corporate Executives             -2 of 6-   ©Copyright 2007,
Spherion Corporation

 



--------------------------------------------------------------------------------



 



Components
A Plan Eligible Associate has a Variable Pay Opportunity which is determined as
a percentage (%) of his/her base salary.
The Variable Pay Opportunity is made up of two components: Company EPS and Core
Values.
To the extent permitted by the law, Spherion shall have the right to withhold,
deduct, and/or set off any and all amounts for bad debts (including write-offs),
re-bills, credits, or other adjustments from the payment calculations.

  1.   Company Earnings Per Share (EPS). 85% of the Variable Pay Opportunity is
based on the Company attaining EPS from continuing operations * (adjusted for
stock option accounting) for fiscal year 2007. In order for a Plan Eligible
Associate to earn any compensation under this EPS component, the Company must
attain a minimum Threshold EPS of *. No EPS component will be earned if 2007 EPS
from continuing operations is less than the Threshold. If the EPS Threshold is
reached, the component payout will increase and be precisely interpolated
between Goal Levels as reflected in the chart below:

                  Spherion EPS (85% of Variable Pay Opportunity)     EPS from  
      continuing   % of EPS Component Goal Level   operations   Awarded  
Achievement
    *       200 %
Target
    *       100 %
Threshold
    *       6.62 %
Below Threshold
   *     0 %

The EPS goal levels are set at the beginning of the year, but are subject to
change at the sole discretion of the Company. Any change to the EPS goal levels
will be communicated to the Plan Eligible Associates.
Payout of this component will be capped at 200% of the EPS Component Awarded;
provided however, in the event that Company EPS exceeds a 200% payout, the
Compensation Committee, in its sole discretion, upon recommendation by the CEO
may create and distribute a pool of additional payout dollars as it deems
appropriate.

  2.   Core Values. 15% of the Variable Pay Opportunity is based on attaining
Spherion’s Core Values and driving service excellence for fiscal year 2007.
Specific individual goals will be provided by the CEO related to:

  •   Respect     •   Partnership     •   Customer Focus     •   Results

Please see the example provided at the end of this Plan.

          2007 Corporate Executives             -3 of 6-   ©Copyright 2007,
Spherion Corporation



*   Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



Variable Pay Period/ Payment
The “Variable Pay Period” is the Plan Year. Compensation under this Plan is
based on annual results and is therefore earned on an annual basis. A Plan
Eligible Associate must be employed by Spherion through the last date of the
Variable Pay Period to be eligible for or earn any compensation under this Plan.
(See Termination of Employment Section Below) Any compensation earned under this
Plan will be paid within 45 business days after the close of the accounting
year.
Termination of Employment
Eligibility to participate in and ability to earn any, or receive any
compensation under this Plan ceases immediately upon termination of employment
with Spherion regardless of whether such termination of employment is due to
resignation, termination without cause, termination for cause, or otherwise.
A Plan Eligible Associate, whose employment with Spherion terminates prior to
the end of the Variable Pay Period, will not be eligible for or be considered to
have earned compensation under this Plan in whole or in part.
In addition, any Plan Eligible Associate who resigns his/her employment or who
is terminated for cause after the end of the Variable Pay Period but before
Spherion pays the actual compensation earned under this Plan will not be
eligible for or be considered to have earned any compensation under this Plan.
If a Plan Eligible Associate is terminated by Spherion without cause after the
Variable Pay Period but before Spherion pays the compensation, the Plan Eligible
Associate will be considered to have earned compensation under this Plan through
the end of the Variable Pay Period.
The eligibility requirements described in this Plan are void to the extent that
they conflict with state or local law.
Retention Bonus
If variable pay that exceeds 200% of the Plan Eligible Associate’s opportunity
is calculated, this retention bonus will be distributed along with the regularly
scheduled variable pay compensation for Fiscal Year 2008 (within 45 business
days after the close of the 2008 accounting year). In order to earn the
retention bonus, the Plan Eligible Associate must still be employed with
Spherion on the date the payment is made; provided, that if a Plan Eligible
Associate is terminated by Spherion without cause during the period between the
end of the Variable Pay Period and the date the retention bonus is paid, the
Plan Eligible Associate will still be eligible to receive the retention bonus.
Disputes
If there is a dispute related to this Plan, including, but not limited to, a
dispute over eligibility or award, it will be resolved by the Compensation
Committee or its designee, whose decision shall be final.
At-Will Employment
The only matter this Plan is intended to address is variable pay compensation.
Nothing in this Plan shall alter or be construed as to alter the at-will
employment status of any Plan Eligible

          2007 Corporate Executives             -4 of 6-   ©Copyright 2007,
Spherion Corporation

 



--------------------------------------------------------------------------------



 



Associate. The Plan Eligible Associate’s employment is at-will and may be
terminated by either party at any time, with or without cause.
Amendments, Exceptions, or Termination of the Plan
The Compensation Committee or its designee will administer this Plan and have
the power to implement, operate, and interpret this Plan and to take such action
as it deems equitable and consistent with the purpose of this Plan in particular
circumstances. No exception or modification to this Plan will be valid unless it
has been approved in writing by the Compensation Committee or its designee.
The Company reserves the right to change, modify, alter, amend, or cancel this
Plan at any time, with or without notice and with or without consideration.
Acknowledgement
Plan Eligible Associate acknowledges that he/she has reviewed the Plan and will
address any of his/her questions to the Spherion Compensation Department. Plan
Eligible Associate hereby reaffirms his/her Acknowledgement of the Plan.

          2007 Corporate Executives             -5 of 6-   ©Copyright 2007,
Spherion Corporation

 



--------------------------------------------------------------------------------



 



EXAMPLE (This example is not intended to imply any actual percentages, payout,
or targets under this Variable Pay Plan. It is merely for illustrative purposes
to show how the Variable Pay Plan components may be calculated in a hypothetical
situation)
Corporate Executive Management
2007 Variable Pay Plan Example
Assumptions:

                 
Base Salary (January 1, 2007)
          $ 150,000  
Variable Pay Opportunity (% of base)
            50 %
Variable Pay Opportunity ($)
    $150,000 x 50%     $ 75,000  
Spherion EPS
  Target-$*        

Year End Results
Example #1

                 
Spherion EPS
  Target-$*        
EPS Attainment
            100 %
Core Value Achievement
            100 %
Variable Pay Calculation:
               
EPS
  $ 75,000 x 85%          
Payout
          $ 63,750  
Core Values
  $ 75,000 x 15%     $ 11,250  
Payout
  $ 11,250 x 100%     $ 11,250  
Total Annual Variable Pay
          $ 75,000  

         



*   Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 

2007 Corporate Executives             -6 of 6-   ©Copyright 2007, Spherion
Corporation

 